Citation Nr: 1729496	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, posttraumatic stress disorder (PTSD), and a substance abuse disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2012, the Veteran was afforded a personal hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

The Board remanded this case for additional development in February 2013, October 2015, and December 2016.  The matter is now back before the Board. 


FINDINGS OF FACT

1.  The record does not include credible supporting evidence verifying the occurrence of the Veteran's claimed in-service stressor.  

2.  The preponderance of the evidence of record is against a finding that an acquired psychiatric disorder, to include anxiety and depression, is related to service, or that a psychosis manifested itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384, 4.125 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, September 2006 and April 2007 pre-adjudication letters notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, lay statements, and records from the Social Security Administration. 

As noted in the Introduction, the Board remanded the Veteran's claim for additional development in February 2013.  Specifically, the Board requested that the RO obtain the Veteran's service personnel records, schedule him for a VA examination, and request the U.S. Army and Joint Services Records Research Center (JSRRC) provide any available information which might corroborate his alleged in-service stressor.  Following the remand, the Veteran's service personnel records were obtained and associated with the claims file and he was afforded a VA psychiatric examination in August 2013.  The RO also requested confirmation of the Veteran's stressor from the JSRRC and received a response in July 2013.  

In October 2015, the Board found that the recently obtained August 2013 VA examination report was inadequate and remanded the claim in order to schedule the Veteran for new examination.  The Board also requested that the Veteran's VA treatment records be obtained and associated with the claims file.  Following the remand, the Veteran was afforded a new VA examination in November 2015 and the Veteran's VA treatment records were obtained and associated with the claims file. 

The Board remanded the Veteran's claim in December 2016 in order to obtain an addendum to the November 2015 VA examination report.  The Board also requested that any outstanding treatment records be obtained and associated with the claims file.  Following the remand, the Veteran's VA treatment records were obtained and the requested addendum opinion was furnished in January 2017. 

Based on the above, the Board finds that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran and his representative have not contended otherwise.

Upon review, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for a psychiatric disorder other than PTSD, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  

There are several avenues to document an in-service stressor other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f). 

Lay evidence may also establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(2). 

A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997), but see Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (holding Cohen is not applicable to cases based upon in-service personal assault).

III.  Analysis

The Veteran is seeking service connection for an acquired psychiatric disorder, to include anxiety, depression, PTSD, and a substance abuse disorder.  He contends that he has a psychiatric disorder as a result of an incident that occurred while he was on active duty and that he was discharged from service for psychiatric reasons.  

As an initial matter, the Board notes that although the Veteran has been diagnosed with a substance abuse disorder, direct-incurrence service connection may not be granted for claims filed after October 31, 1990, for disability the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

A. PTSD

In an October 2007 statement and during the March 2012 hearing, the Veteran described a noncombat stressor that occurred between November 1975 and January 1976.  He stated that while stationed at Fort Bragg, North Carolina, a guard was shot and killed during guard duty.  After learning about the incident, the Veteran feared having to perform his own guard duty as he had patrolled the same guard post, and he began having problems sleeping. 

As an initial matter, the Board notes that the Veteran does not contend that he is a combat Veteran and the presumptions found at 38 U.S.C. § 1154(b) do not apply to his claim.  To the extent the Veteran alleges that his stressor is based on the fear of hostile military or terrorist activity, the Federal Circuit has held "that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance . . . that was perpetrated by a member of an enemy military or by a terrorist."  Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  Because the Veteran does not contend that his alleged stressor was perpetrated by a member of an enemy military or by a terrorist, this provision does not apply.  As a result, his stressor must be corroborated.

The Board remanded the Veteran's claim in order to verify his stressor in February 2013.  In July 2013, the JSRRC stated that there were no records of the death of a guard at Fort Bragg, North Carolina, for the calendar years 1975 and 1976.  It was also noted that the JSRRC requested investigative reports related to the Veteran's alleged stressor from the US Army Crime Records Center and was informed that they had no records of this alleged incident.

Although the claims file contains several lay statements from the Veteran's friends and family which indicate that his behavior changed following his active duty service, the Board notes that the record does not contain any evidence that corroborates the Veteran's alleged in-service stressor. 

The Veteran has reported that he was separated from service for psychiatric reasons.  Upon review, however, the record indicates that he was discharged based on his failure to adapt to military culture.  Specifically, the Veteran's service personnel records indicate that he was being discharged based on his poor performance, negative attitude, lack of motivation, and constant need for frequent counseling.  The Board has considered whether these counseling sessions represent evidence which is suggestive that a traumatic event had occurred; however, based on the brevity of the Veteran's active duty service, there is insufficient evidence to establish a baseline of positive behavior from which to compare his poor performance against. 

In short, combat status has not been demonstrated and the Veteran's claim that a soldier was killed at Fort Bragg, North Carolina, has not been substantiated by credible supporting evidence.  Accordingly, absent the credible supporting evidence of an in-service stressor, element (2) of 38 C.F.R. § 3.304(f) is not met, and the claim fails on this basis.

B. Acquired psychiatric disorder other than PTSD

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  In fact, in a self-report of medical history completed prior to his separation, the Veteran denied having any psychiatric symptoms such as nervous trouble, and depression or excessive worry.  In addition, a January 1976 examination noted that a clinical psychiatric evaluation was normal.  Phrased differently, the Veteran was examined less than one month prior to his separation from service and no psychiatric disabilities were identified.  The record reflects that the Veteran's psychiatric profile in January 1976 was also normal.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "P" stands for psychiatric.).  Finally, as the Veteran was being discharged from service based on his unfitness, he was afforded a Mental Status Evaluation in January 1976 which concluded that he did not have a mental illness.  

To the extent the Veteran contends that he had a psychiatric disability or psychiatric symptoms during service, the Board observes that his service treatment records are completely negative for any complaints, treatment or diagnosis of a psychiatric disorder.  As noted, the Veteran specifically denied having any psychiatric symptomatology prior to his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The in-service report of medical history, as prepared by the Veteran, specifically denied having any psychiatric symptoms.  Such records are more reliable, in the Board's view, than the Veteran's current assertions made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's current statements are inconsistent with statements he made contemporaneous to service regarding his mental status.  

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  Therefore, the Board finds that service connection for a psychosis on a presumptive basis has also not been established. 

Given all of the foregoing, the Board finds his statements of an in-service injury or disease not credible and therefore, lacking in probative value.  As a result, the second Shedden element has not been satisfied and the Veteran's claim fails on this basis alone. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, depression, PTSD, and substance abuse disorder, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


